DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 09 March 2022.
Claims 1, 14, and 24 have been amended.
Claims 7, 10, 11, 20, 21, and 25-50 have been cancelled.
Claims 1-6, 8, 9, 12-19, and 22-24 are currently pending and have been examined.

Allowable Subject Matter
Claims 1-6, 8, 9, 12-19, and 22-24 are allowed.
Claims are renumbered as 1-19.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 14, and 24 are allowed because a search of the prior art of record fail to anticipate or render obvious step of obtaining a first percentage of cyclic prefix time, the first percentage of cyclic prefix time utilized by a filter to transmit a pre-determined bandwidth; determining a scaling factor based on dividing the pre-determined bandwidth by the signal bandwidth; determining a second percentage of cyclic prefix time, the second percentage of cyclic prefix time utilized by the filter to transmit the signal bandwidth, the second percentage of cyclic prefix time determined based on multiplying the scaling factor by the first percentage of cyclic prefix time; and subtracting the second percentage of cyclic prefix time from 100% to obtain the EVM window.
The closest art presented were 3GPP Technical Specification Release 12 V12.10.0 to 3GPP, where disclose the determining error vector measure window with 
For claims 2-6, 8, 9, 12,13, 15-19, 22, and 23, they depend on claims 1 and 14 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov